FROST, J.
Heard on defendant’s motion for new trial after verdict for plaintiff in the sum of $1,500.
This ease was tried with two other cases, one of them being David Maynard vs. Yankee Lines, Inc., No. 89,928.
The issue of liability was decided in favor of the plaintiff and the Court is unable to say that this finding was against the weight of the evidence. For a discussion of this point, see the Court’s rescript in No. 89,928.
Plaintiff, a man 57 years of age, was sitting in the rear seat of an automobile which was in collision with defendant’s bus. After the accident he was in a hospital for fourteen days. He had a wound in the head six inches in length but sustained no fracture of the skull. At the trial he complained *102of dizziness, headaches and pains in the chest and said that he still was unable to do a full day’s work. At the time of the accident he was working for the Lawton Construction Company on road work. His particular duty was to operate a gas roller.
For plaintiff: John R. Higgins.
For defendant: Hinckley, Allen, Til-linghast, Phillips & Wheeler.
Dr. O’Meara, testifying at the instance of the defendant, said that in his opinion Kennah was able to go back to work by the end of the year (1932) or the first of the year (1933).
Plaintiff had hospital and medical bills of approximately $110. When injured he was earning from $50 to $60 depending on the amount of overtime that he had.
Upon the entire case, the Court cannot say that the damages awarded are excessive.
The verdict does justice between the parties and defendant’s motion is therefore denied.